Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 (hereinafter instant claims 1-18) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (hereinafter patent claims 1-20) of U.S. Patent No. 9,438,996 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claims 1-20 include all of the limitations of instant claims 1-18.  Hence, instant claims 1-18are generic to the species of invention covered by patent claims 1-20.  Therefore, instant claims 1-18 are anticipated by patent claims 1-20 and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").
Claims 1-18 (hereinafter instant claims 1-18) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (hereinafter patent claims 1-20) of U.S. Patent No. 9,883,315 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claims 1-20 include all of the limitations of instant claims 1-18.  Hence, instant claims 1-18are generic to the species of invention covered by patent claims 1-20.  Therefore, instant claims 1-18 are anticipated by patent claims 1-20 and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").
Claims 1-18 (hereinafter instant claims 1-18) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 (hereinafter patent claims 1-16) of U.S. Patent No. 10,244,340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claims 1-16 include all of the limitations of instant claims 1-18.  Hence, instant claims 1-18 are generic to the species of invention covered by patent claims 1-16.  Therefore, instant claims 1-18 are anticipated by patent claims 1-16 and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of .
Claims 1-18 (hereinafter instant claims 1-18) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (hereinafter patent claims 1-20) of U.S. Patent No. 10,244,340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claims 1-20 include all of the limitations of instant claims 1-18.  Hence, instant claims 1-18 are generic to the species of invention covered by patent claims 1-20.  Therefore, instant claims 1-18 are anticipated by patent claims 1-20 and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 8-10, 12-14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabinowitz et al. (US 2003/0179891 A1) in view of Hildebrand (US 5727074) in view of Tashev et al. (US 2005/0195988 A1) in view of Yoon et al. (US 2010/0142735 A1)
Regarding claim 1, Rabinowitz discloses a method for calibrating a network-connected speaker system using a portable electronic device comprising:

rendering, via a user interface of the portable electronic device (inherent interface to which user issues prompt), instructions for repositioning the portable electronic device within an environment of a network-connected speaker system (¶ 0030) (Fig. 1 shows speakers connected as part of a network);
sending from the portable electronic device to the network-connected speaker system, 
detecting playback of at least a first portion of the piece of audio content by a microphone of the portable electronic device at a first location within the environment (Fig. 4: 48) (¶ 0030);
detecting playback of at least a second portion of the piece of audio content by the microphone of the portable electronic device at a second location within the environment (Fig. 4: 52) (¶ 0031);
determining, based at least in part on the detected first playback of the at least a first portion of the piece of audio content and the detected second playback of the at least a second portion of the piece, one or more adjustments to be applied to additional audio content before additional audio content playback by the network-connected speaker system (e.g., Fig. 4: 54-58) (¶ 0031), wherein determining the one or more adjustments comprises:


applying the one or more adjustments to the additional audio content before it is played by the network-connected speaker system (Fig. 4: 59).
Rabinowitz is not relied upon to disclose wherein determining the one or more adjustments further comprises:
accessing a system information file of the portable electronic device to determine a transfer function of the microphone, and
determining the one or more adjustments using, at least in part, the transfer function of the microphone.
In a similar field of endeavor, Hildebrand (US 5727074) discloses wherein determining the one or more adjustments further comprises:
accessing information identifying a transfer function of the microphone (bstx43, col. 6, lines 46-61); and
determining the one or more adjustments further using, at least in part, the transfer function of the microphone (bstx43, col. 6, lines 46-61).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to wherein determining the one or more adjustments further comprises: accessing information identifying a transfer function of the microphone; and determining the one or more adjustments further using, at least in part, the transfer function of the microphone, as taught by the motivation being to remove imperfections of the microphone (Hildebrand - bstx43, col. 6, lines 46-61).
Rabinowitz-Hildebrand is not relied upon to disclose wherein accessing the information identifying the transfer function of the microphone further comprises accessing a system information file of the portable electronic device to determine the transfer function of the microphone.
In a similar field of endeavor, Tashev et al. (US 2005/0195988 A1) discloses wherein accessing the information identifying the operational characteristics such as sensitivity of the microphone further comprises accessing a system information file of the portable electronic device to determine the transfer function of the microphone (¶ 0085-0086).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to wherein accessing the information identifying the transfer function (a type of operation characteristic similar to sensitivity) of the microphone further comprises accessing a system information file of the portable electronic device to determine the transfer function of the microphone, the motivation being so that the device can automatically optimize for the specific microphone (Tashev - ¶ 0085-0086).
Rabinowitz-Hildebrand-Tashev is not relied upon to disclose 
establishing, by the portable electronic device, a network connection between the portable electronic device and a network-connected speaker system;
sending from the portable electronic device to the network-connected speaker system, via the network connection, a signal initiating playback of a piece of audio content by the network-connected speaker system (Fig. 4: 48) (¶ 0030).
In a similar field of endeavor, Yoon discloses 

sending from the portable electronic device to the network-connected speaker system, via the network connection, a signal initiating playback of a piece of audio content by the network-connected speaker system (¶ 0081, 0101-0102: manipulator 203 of 200 causes a signal to be sent to 117 of 110, which would occur over the network connection since that is how 200 and 110 communicate, and the signal results in initiating playback of test signals).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to 
establishing, by the portable electronic device, a network connection between the portable electronic device and a network-connected speaker system;
sending from the portable electronic device to the network-connected speaker system, via the network connection, a signal initiating playback of a piece of audio content by the network-connected speaker system, as taught by Yoon,
the motivation being to perform the simple substitution of one type of network connection (along with the procedure to create such a network connection) between a portable electronic device and a speaker system for another, to obtain predictable results of a network connection between a portable electronic device and a speaker system; and to perform the simple substitution of one way to initiate playback of a test signal on a speaker system for another, to obtain predictable results of initiation of playback of a test signal on a speaker system. See MPEP § 2143(B).
Regarding claim 2, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 1, and Rabinowitz discloses wherein the piece of audio content comprises one or more patterns (¶ 0036: “continuous audio track with a 50% duty cycle of silence interspersed with bursts of test tones”).
Regarding claim 3, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 2, and Rabinowitz discloses wherein the one or more patterns comprise synchronization patterns (¶ 0036: “continuous audio track with a 50% duty cycle of silence interspersed with bursts of test tones”).
Regarding claim 8, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 1, and Rabinowitz discloses wherein determining the one or more adjustments to be applied to the additional audio content further comprises performing spectral analysis on the detected first playback of the piece of audio content and the detected second playback of the piece of audio content (¶ 0021, 0035: “compare the measured frequency response with a desired frequency response” and note that comparing frequency responses is a form of spectral analysis).
Regarding claim 9, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 1, and Rabinowitz discloses wherein determining the one or more adjustments to be applied to the additional audio content further comprises comparing frequency responses of the detected playback of the at least a first portion of the piece of audio content and the detected playback of the at least a second portion of the piece of audio content with an ideal frequency response (¶ 0021, 0035).
Regarding claim 10, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 1, and Tashev discloses wherein determining the transfer function of the microphone 
The teachings of Tashev relied upon above are combinable with Rabinowitz-Hildebrand-Tashev-Yoon for the same reasons set forth above in the claim 1 rejection.
Regarding claim 12, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 1, wherein the at least a first portion of the piece of audio content and the at least a second portion of the piece of audio content comprise different portions of the piece of audio content (¶ 0020: audio content can be digital, and digital content inherently comprises a plurality of portions (i.e. samples), and a first portion (e.g. first sample) and a second portion (e.g., second sample) of two respective instances of the audio content can be different samples).
Regarding claim 13, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 1, wherein the at least a first portion of the piece of audio content and the at least a second portion of the piece of audio content comprise the same portion of the piece of audio content (¶ 0020: audio content can be digital, and digital content inherently comprises a plurality of portions (i.e. samples), and a first portion (e.g. first sample) and a second portion (e.g., second sample) of two respective instances of the same audio content can be the same sample).
Regarding claim 14, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 1, wherein the at least a first portion of the piece of audio content and the at least a second portion of the piece of audio content comprise portions of audio content that overlap at least in part (¶ 0020: audio content can be digital, and digital content inherently comprises a plurality of portions (i.e. samples), and a first portion (e.g. first sample) and a second portion (e.g., second sample) of two respective instances of the same audio content can be the same sample and thus overlap).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabinowitz in view of Hildebrand in view of Tashev in view of Yoon in view of DeMartin et al. (US 2010/0042925 A1).
Regarding claim 4, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 3.
Rabinowitz-Hildebrand-Tashev-Yoon is not relied upon to disclose wherein determining the one or more adjustments to be applied to the additional audio content further comprises aligning the detected playback of the at least a first portion of the piece of audio content with the detected playback of the at least a second portion of the piece of audio content based, at least in part, on the one or more synchronization patterns.
In a similar field of endeavor, DeMartin discloses wherein at least one of a first portion of a piece of audio content and a second portion of the piece of audio content comprises one or more synchronization patterns (¶ 0058: burst signals); and
wherein determining the one or more adjustments to be applied to the additional audio content further comprises aligning the detected playback of the at least a first portion of the piece of audio content with the detected playback of the at least a second portion of the piece of audio content based, at least in part, on the one or more synchronization patterns (measurement/detection of first burst signal is aligned with the sending of the first burst signal and is based on the predefined sequence of burst signals which includes the first burst signal; and the measurement/detection of second burst signal is aligned with the sending of the second burst signal and is based on the predefined sequence of burst signals which includes the second burst signal).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to wherein determining the one or more adjustments to be applied to the additional audio content further comprises aligning the detected first playback of the piece of audio content and the detected second playback of the piece of audio content based, at least in part, on the one or more synchronization patterns, as taught by DeMartin, the motivation being to detect playback signals synchronized with the sending of the playback signals (DeMartin - ¶ 0058).

Claim 6, 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabinowitz in view of Hildebrand in view of Tashev in view of Yoon in view of Salter et al. (US 2013/0163768 A1).
Regarding claim 6, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 1.
Rabinowitz-Hildebrand-Tashev-Yoon is not relied upon to disclose wherein the portable electronic device (portable computer device 62) comprises a smartphone.
However, it is very well-known in the art that there are smartphones and tablets that can function as portable computer devices.  As just one example, Salter discloses a portable electronic device (Fig. 3: 100) that has structure capable of performing the tasks of the portable computer device 62 of Rabinowitz, and that can be a smartphone or tablet (¶ 0017).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to use a smartphone or a tablet in place of the portable computer device of Rabinowitz, the motivation being to perform the simple substitution of one known device for another to obtain the predictable result of a device capable of performing the tasks of the portable computer device 62 of Rabinowitz.  See MPEP § 2143(B).
Claim 7 is rejected for the same reasons set forth above in the rejection of claim 6.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabinowitz in view of Hildebrand in view of Tashev in view of Yoon in view of Rivlin et al. (US 8867313 B1)
Regarding claim 17, Rabinowitz-Hildebrand-Tashev-Yoon discloses the method of claim 1.
Rabinowitz-Hildebrand-Tashev-Yoon is not relied upon to disclose wherein determining the one or more adjustments further comprises:
communicating a request to a connected service separate from the portable electronic device; and
receiving a response from the connected service comprising the one or more adjustments.
In a similar field of endeavor, Rivlin discloses wherein determining the one or more adjustments further comprises:
communicating a request (query) to a connected service (Fig. 1: 122) separate from the portable electronic device (104) (detx44, paragraph bridging cols 5-6); and
receiving a response from the connected service comprising the one or more adjustments (frequency response) (detx44, paragraph bridging cols 5-6).
It would have been obvious to one of ordinary skill in the art at the time of the appliocant’s invention to: wherein determining the one or more adjustments further comprises:
communicating a request to a connected service separate from the portable electronic device; and
receiving a response from the connected service comprising the one or more adjustments,
the motivation being to provide a way to obtain the transfer function of the microphone (Rivlin - detx44, paragraph bridging cols 5-6) so that it can be used in the invention.

Allowable Subject Matter
Claim 11, 15, 16, 18 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action without changing the scope of the claims in such a way that the claims become prior art rejectable, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 11, 15, 16, 18, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687